DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on July 27, 2022 has been entered.
The amendment of claims 22. 26-29, 31, 35, 36, and 41 and cancellation of claims 23 and 30 have been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b), 102, and 103 rejections have been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on July 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,188,467 has been reviewed and is accepted. The terminal disclaimer has been recorded and the Double Patenting rejections have been withdrawn.

Allowable Subject Matter
Claims 22, 24-29, and 31-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has overcome all of the 35 U.S.C. 112(b) rejections, Double Patenting rejections, and the prior art rejections by amending the claims and incorporate allowable subject matter. The examiner’s statement of reasons for indicating allowable subject matter was also included in the previous Office action mailed on January 28, 2022 (see page 13).
In summary, the prior art of record teaches that it was known at the time the application was filed to use a surgical guidance intersection display. However, the prior art, alone or in combination, does not appear to teach or suggest that a size of the intersection indicator increases in proportion to an increase difference between the determined orientation angle and a threshold angle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667